DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howard et al. (D407,534).
Regarding Claim 1, Howard et al. discloses a food storage container, comprising: a base (Figure 1) with at least one sidewall (Figure 1) extending upward therefrom defining an interior volume (Figure 1); a plurality of tracks disposed in the base on the interior of the container, wherein the tracks are configured to accept at least one divider (Figure 1) therein, dividers being configured to extend across the interior volume to define separate compartments (Figure 1); a center pin (Figure 1) removably securable within the base of the container; wherein the center pin includes at least one slot (figure 1)on an exterior thereof; wherein the slot is dimensioned to removably secure an edge of one of the plurality of dividers therein (Figure 1); a plurality of handles extending from the at least one sidewall (Figure 1), wherein each handle of the plurality of handles is disposed between a top and a bottom of the sidewall (Figure 1).

    PNG
    media_image1.png
    751
    704
    media_image1.png
    Greyscale

Regarding Claim 5, Howard et al. discloses the tracks are configured to hold the dividers in place via friction (Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (D407,534) in view of Sprauer, Jr. (U.S. Patent No. 5,750,967).
Regarding Claims 2, 15 and 16, Howard et al. teaches all the limitations substantially as claimed except for a lid configured to secure to a top of the at least one 
Regarding Claim 12, Howard et al. teaches all the limitations substantially as claimed except for the container lid comprises a hole extending therethrough and an opening tab which is configured to selectively open or close to allow or prevent access to the interior of the container through the hole.  However, Sprauer, Jr. teaches the container lid comprises a hole 44 (Figure 2) extending therethrough and an opening tab 30 (figure 2) which is configured to selectively open or close to allow or prevent access to the interior of the container through the hole.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howard et al. to include a hold and tab, as taught by Sprauer, Jr., in order to allow for venting of the container.
Claims 4, 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (D407,534) in view of DeCarlo et al. (U.S. Pub. No. 2016/0244216).
Regarding Claims 4, 6, 10 and 11, Howard et al. teaches all the limitations substantially as claimed except for the container is made from BPA-free food grade plastic that is dishwasher and microwave safe.  However, DeCarlo et al. teaches the .
Claims 2, 7, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (D407,534) in view of Vargas (U.S. Pub. No. 20140238995).
Regarding Claims 2, 7 and 8, Howard et al. teaches all the limitations substantially as claimed except for a lid which forms a waterproof seal between the partitions and sidewall when the lid is secured to the sidewall.  However, Vargas teaches a lid 30 (Figure 6) which forms a waterproof seal between the partitions and sidewall when the lid is secured to the sidewall (paragraph 8).  Therefore, it would have been obvious for one of ordering skill in the art before the effective filing date of the claimed invention to modify Howard et al. to include a lid which forms a waterproof seal, as taught by Vargas, in order to tightly seal the container.
Regarding Claim 9, Howard et al. teaches all the limitations substantially as claimed except for the tracks are configured to hold the dividers in place via snap fit.  However, Vargas teaches the tracks are configured to hold the dividers in place via snap fit (paragraph 22).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howard et al. to include a snap fit, as taught by Vargas, in order to help hold the dividers in place.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented .
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-12, 15 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J VOLZ/Examiner, Art Unit 3733